BLUE, Judge.
Robert E. Fisher appeals two conditions of probation and a conviction for RICO conspiracy. A review of the record reveals merit in only one of the arguments raised. Fisher correctly contends condition sixteen of his order of probation is illegal.
Condition sixteen provides: “(16) You cannot seek employment in any aspect of the automotive sales or service industry without the prior approval of your probation officer after he/she is satisfied that such employment will not create the potential for the kind of harm that brings you before the court today.” This condition improperly delegates judicial responsibility to the probation officer. See Edmunds v. State, 559 So.2d 415 (Fla. 2d DCA 1990), and Denson v. State, 493 So.2d 60 (Fla. 2d DCA 1986). We affirm the conviction but remand to the trial court to strike condition sixteen or to modify this condition in conformance with this opinion.
THREADGILL, A.C.J., and PARKER, J., concur.